Citation Nr: 1805145	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include schizophrenia.

2.  Entitlement to service connection for a disability of the arms, legs, hands, and fingers.  


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1974 to November 1974.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, but was certified to the Board by the RO in Montgomery, Alabama.  In the March 2007 rating decision, the RO denied the Veteran's requests to reopen claims of service connection for nervousness, including schizophrenia and a history of schizoid personality, and chronic pathology of the arms, legs, hands, and fingers.

The Veteran's claim for service connection for nervousness, including schizophrenia and a history of schizoid personality, has been recharacterized as a psychiatric disability to include schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

These claims were previously reopened and remanded by the Board in August 2013.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability was aggravated by his active duty service.

2.  A disability of the arms, legs, hands, and fingers is not shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a psychiatric disability have been met.  38 U.S.C. §§ 1110, 1111, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2017).  

2.  A disability of the arms, legs, hands, and fingers was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Psychiatric Disability

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C. § 1111.  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he has a psychiatric disability that had its onset during his active duty service.  

The Veteran's October 1974 entrance examination report lists his psychiatric condition as normal.  At that time, he denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  

In November 1974, the Veteran reported bad dreams for the past two weeks and hearing people insulting him.  The Veteran was admitted for inpatient psychiatric treatment, resulting in a diagnosis of a schizoid personality.  While receiving treatment, the Veteran reported, over the year prior to his enlistment, "a gradual sense of withdrawing from interactions with other individuals due to his preoccupation with the notion of their thinking bad things about him."  He also reported a childhood history of "fire setting, animal torture, and enuresis," which the treatment provider found to be "a triad usually suggestive of sociopathy."  The Veteran also reported that, prior to his enlistment, he had not remained in any job for more than two weeks, which he indicated "was a function of being fired because the employer would perceive that he was unable to perform his work tasks adequately."  

An undated service treatment record also notes that the Veteran "has been a longstanding loner who has preferred not to enter into close interpersonal relationships because they are perceived as anxiety-provoking."  The treatment provider found that the Veteran's "intolerance of social intimacy, eccentricity, and interpersonal discomfort have interfered with success in training and make the recruit a poor risk for further military service."  

The Veteran's separation from service took place later in November 1974.  Because his entrance examination was less than 60 days prior to separation, there was no separation examination.  

In August 1975, a private treatment provider diagnosed the Veteran with a schizoid thought disorder.  

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed paranoid schizophrenia.  The examiner opined that this disability clearly and unmistakably existed prior to the Veteran's active duty service and was not aggravated by it.  The examiner's rationale was that the Veteran was 21 years old during his active duty service and this is "the age which is typical for onset of schizophrenia in males."  The examiner also characterized the Veteran's symptoms during his active duty service as "mild" and speculated that "had he remained in service he would likely have had a progression."

The Veteran has also submitted a June 2017 examination report by a private psychiatrist.  The examiner found that the Veteran "was in perfect health on his entrance into service."  The examiner opined that a stressor during the Veteran's training involving fear of drowning "was significant enough that it provoked the onset of active symptoms in an individual who had latent schizophrenia."

The Veteran submitted statements from himself and his sister in July 2017 in which they each stated that the Veteran's symptoms had their onset during his active duty service, not prior to it.

The Board notes that, during his active duty service, the Veteran reported that his symptoms had their onset within the year prior to his enlistment, which is contrary to his current position that his symptoms had their onset in November 1974.  The Board finds that the Veteran's report of his history during his active duty service is more credible and of greater probative value than his contradictory account more than forty years after the fact.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Based on the Veteran's November 1974 service treatment records, the Board finds that his psychiatric disability clearly and unmistakably existed prior to his active duty service.  

On the issue of aggravation, the April 2016 VA examiner opined that the Veteran's psychiatric disability was clearly and unmistakably not aggravated during his active duty service because his symptoms in service were "mild."  The June 2017 private examiner opined that the Veteran was in "perfect health" until his active duty service exacerbated a condition that had previously been latent.  The June 2017 private examiner's finding of "perfect health" prior to service is contrary to the Veteran's service treatment records and Board's finding that a psychiatric disability clearly and unmistakably existed prior to service.  However, the Board cannot agree with the April 2016 VA examiner's characterization of symptoms severe enough to result in inpatient psychiatric treatment and separation from active duty service as "mild."  Given that the Veteran was hospitalized for inpatient psychiatric treatment during his active duty service and that there is no evidence of any such hospitalization prior to enlistment, the Board cannot find that the Veteran's psychiatric disability was clearly and unmistakably not aggravated during his active duty service.   

The Veteran's psychiatric disability clearly and unmistakably existed prior to active duty service but was not clearly and unmistakably not aggravated during service.  The presumption of soundness is not rebutted.  Additionally, he was diagnosed with a psychosis within one year of service.  Service connection is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2017).  

Arms/Legs/Hands/Fingers

The Veteran contends that he has a disability of his arms, legs, hands, and fingers as a result of his active duty service.

The Veteran's October 1974 entrance examination report lists his neurological condition as normal.  At that time, he denied any history of neuritis, paralysis, epilepsy, or fits.

In November 1974, the Veteran reported leg cramps that the treatment provider opined were probably due to muscle spasms.  At the time of admission for his November 1974 inpatient psychiatric hospitalization, the Veteran's "[n]eurological examination was also unremarkable."

The Veteran's separation from service took place later in November 1974.  As stated above, because his entrance examination was less than 60 days prior to separation, there was no separation examination.  

During a January 1987 psychiatric examination, the Veteran reported problems with his hands shaking and "feeling a burning all over his body."

A March 1987 VA treatment record notes the Veteran's report of muscle tightness and distortion, including tightness of the neck, since the morning of admission.  The treatment provider noted intermittent spasms involving the Veteran's neck and back muscles.  

A November 1994 VA treatment record notes the Veteran's report of his left leg aching for four days without apparent injury.  An x-ray of the Veteran's left hip was normal.  

During a December 1996 psychological evaluation, the Veteran reported a history of "seizures" consisting of episodes in which he would, in his words, "shake like I'm nervous."  

A December 2003 VA treatment record notes the Veteran's report of pain and stiffness on the backs of both thighs.  He reported that his hamstring muscles were sore after raking leaves for a few hours.  

The Veteran was afforded a VA examination in October 2016.  He reported unspecified symptoms during active duty, including one episode in which he passed out, but denied receiving any treatment during active duty service.  He also denied any particular evaluation, diagnosis, or treatment since his separation from active duty service.  The Veteran reported a burning, irritated feeling radiating from his neck into his upper extremities, cramping to his hands with a slight tremor, and intermittent numbness and pain radiating from his hips to his feet.  On examination, there was no evidence of a tremor of the head or extremities.  The Veteran's face was symmetrical and his tongue was midline.  He did not report for requested electromyelographic testing of his extremities.  The examiner opined that the Veteran's symptoms were likely consistent with cervical and lumbar radiculopathy, but not a muscular condition or muscular impairment.  The examiner opined that it was less likely than not that the Veteran's radiculopathy was related to active duty service because there was no evidence of a specific diagnosis or chronic and ongoing treatment for a musculoskeletal impairment while on active duty and there was a significant gap in medical treatment.  The examiner opined that the Veteran's current symptoms of the extremities were likely related to his cervical spondylosis and lumbar degenerative disc disease, for which the Veteran has never claimed service connection.  

In a July 2017 statement, the Veteran again characterized his symptoms as uncontrollable shaking and reported that this shaking began during his active duty service.  

The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case he is not competent to provide an etiology opinion for his symptoms of the arms, legs, hands, and fingers.  The Board must determine on a case-by-case basis  whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current disability of the arms, legs, hands, and fingers or to express an opinion about when his symptoms first warranted any medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's opinion that his current disability of the arms, legs, hands, and fingers is etiologically related to active duty service is not competent evidence and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions in this case. 

No treatment provider or examiner has found an etiological relationship between the Veteran's radiculopathy and his active duty service and the October 2016 VA examiner's rationale against a finding of service connection is convincing. 

To the extent that the Veteran's reported symptoms might be manifestations of his psychiatric disability, this has been addressed by the Board's grant of service connection for a psychiatric disability above.  

Because the preponderance of the evidence is thus against finding that the Veteran has a disability of the arms, legs, hands, and fingers that is etiologically related to his active duty service, entitlement to service connection for a disability of the arms, legs, hands, and fingers is denied.


ORDER

Service connection for a psychiatric disability is granted.  

Service connection for a disability of the arms, legs, hands, and fingers is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


